Citation Nr: 0009361	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-13 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $3,829.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from May 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 1997 by the 
Committee on Waivers and Compromises (COWC) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The record reflects that the appellant has been in receipt 
of nonservice-connected pension benefits for many years.

2. In August 1995, the appellant submitted an Eligibility 
Verification Report (EVR) which noted that he and his wife 
were in receipt of Social Security Administration (SSA) 
benefits and interest income.

3. Documentation within the claims folder reflects that the 
Social Security Administration reported that the 
appellant's wife had been in receipt of benefits since 
July 1994.

4. In September 1995, an audit was conducted and the 
appellant's benefit award was adjusted effective August 
1994.  As a consequence of the adjustment, an overpayment 
in the amount of $3,997.75 was created.

5. In November of 1995, he was notified of the overpayment 
and he requested waiver of the outstanding indebtedness.

6. In January 1997, the Committee on Waivers and Compromises 
adjusted his award to reflect the loss of interest income 
and additional medical expenses during 1995 and the 
overpayment was reduced to $3,829.00.  

7. The appellant's failure to accurately report SSA income to 
his wife starting in July 1994 is reflective of a willful 
failure to disclose a material fact with the intent of 
obtaining or retaining eligibility for VA benefits. 


CONCLUSION OF LAW

The misrepresentation on the part of the appellant in the 
creation of the overpayment of pension benefits precludes 
waiver of recovery.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. § 1.965(b)(1) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Furthermore, the appellant has not indicated that 
there are any records of probative value that are available 
and that have not already been included in the claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
appellant in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a), has been satisfied.

Before proceeding to discuss the merits of the appellant's 
appeal, it may be useful to address briefly certain laws and 
regulations that govern the adjudication of requests for 
waiver of the recovery of an overpayment.  In this regard, 
the Board notes that the provisions of 38 U.S.C.A. § 5302 (c) 
prohibit the waiver of a debt where "...there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver...."  Similarly, 38 C.F.R. § 1.965(b) provides that 
the granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "...bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits "lack of good faith" where 
his conduct shows an "...[a]bsence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that, pursuant to 38 C.F.R. § 1.962(b), 
any "misrepresentation of a material fact" must be "more 
than non-willful or mere inadvertence."

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a).  In applying the "equity and 
good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the decision-maker must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.

The instant question, of course, is whether, in view of the 
legal and regulatory guidelines set forth above, the 
appellant is entitled to a waiver of recovery of his debt.  
In this regard, the record reflects that, in January 1997, 
the COWC denied the appellant's request for such a waiver 
based upon its determination that the appellant failed to 
report countable income starting in 1994, in the form of SSA 
benefits to his wife, and interest income and that waiver of 
the debt was, therefore, precluded.  For his part, the 
appellant has acknowledged that he owes the money (see March 
1999 Hearing Transcript at page 3) but further indicated that 
it would be a financial hardship to be required to repay the 
overpayment.  

After review of the record, the Board must conclude that the 
appellant knowingly submitted Eligibility Verification 
Reports (EVR's) which were inaccurate with respect to his 
countable income for pension eligibility purposes.  While he 
has argued that he informed VA of the change in income, 
either in person or in writing, and was told that everything 
would be taken care of, there is no evidence within the 
claimsfolder that such notice was ever provided.  The Board 
further notes that the appellant has been receiving pension 
benefits for a number of years and has clearly been aware of 
the necessity to accurately report his income. 

In view of the above facts, the Board finds the assertions 
with respect to the appellant's reported efforts to inform VA 
of his change in income to be untenable.  Indeed, after 
having been through the process over a period of years, 
including the receipt of numerous pension award letters in 
conjunction with these benefits, which included the 
instructions for the EVRs and contained ample indication of 
the necessity to report any income he might have been 
receiving, his alleged notification to VA either in person or 
by letter, in the absence of any objective evidence that such 
actions were taken, are not deemed to be an adequate excuse 
for his failure to report all countable income on his EVR's. 

In view of the history of the appellant's experiences with 
respect to his receipt of pension benefits and the lack of 
any additional evidence to serve as an excuse for his 
actions, the Board must conclude that his failure to report 
the interest income and his wife's receipt of SSA benefits as 
having been undertaken with the "intent to seek an unfair 
advantage" as well as with "knowledge of the likely 
consequences...".  Accordingly, and since his actions did 
result in a loss to the government, the appellant is properly 
characterized as having acted in "bad faith," and waiver of 
recovery of his debt is, therefore, precluded.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b)(2).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

